Application/Control Number: 16/235,355	Page 2
Art Unit: 2865

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 06/08/2022. Claims 1-23 are currently pending.
Priority
Current application, US Application No. 16235355, filed 12/28/2018 claims Priority from Provisional Application 62612222, filed 12/29/2017.

Response to Amendment
	Applicant's amendment is entered into further examination and appreciated by the examiner. Applicant’s provision of description support for amendment reciting Goyal is not persuasive because the newly added limitations are not explicitly recited in the specification and merely statting “This reference has been incorporated by reference at [0026] of the specification” is not sufficient as the description support for amendment.

Response to Arguments/Remarks
	Regarding remarks on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
	
	Regarding argument on the rejections under 35 USC 101, amendments accompanied with applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (see pg. 10 line 3 – pg. 12 line 22) that none of the claims belong to mathematical concept nor mental process groupings by allegedly claiming the current application is similar to Thales Visionix. The applicant also recites examples 41, 43 and 45 as examples as being representative of claimed mathematical concepts. The applicant recites PPC Broadband as the claims should be reviewed both individual elements and as a whole like PPC Broadband.
	Examiner respectfully submits that Thales Visionix has additional elements, i.e. special arrangement of sensors, which is interpreted as non-conventional. Similar sensor arrangement cannot be located in the current application.
	Examples 41, 43 and 45 are recited as including mathematical concept similar to the current application. However, the applicant argues claims of current application do not recite mathematical concept. If examples are different from the current application, it is not clear why examples 41, 43 and 45 are recited. In terms of mathematical concept, exact word “calculating” is not a criteria to determine the limitation as mathematical concept. The use of “matrix” format for the time series data is sufficient to show mathematical relationship between time series data and the matrix.
	PPC Broadband is in the art of communication using coaxial cable and the current application is in the different art and fails to show additional elements that can show integrating the judicial exception into a practical application as a whole like PPC Broadband. Therefore, the rejections are maintained at step 2A, prong-1 and prong-2.
	Applicant also argues (see pg. 12 line 23-pg. 13 end of page) that the examiner should provide explicit supports for the routine and conventional elements according to Berkheimer case.
	Examiner updated the office action with explicit supports per applicant request. See office action below at step 2B.
	Regarding arguments on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. As per claims 1, 18 and 21, the newly amended limitations “converting the received data into a multi-dimensional matrix; reducing dimensionality of the matrix” lack the description support from the specification and cannot be located in the specification. The applicant’s alleged claim that the description support can be found in one of the fully incorporated references cited in the specification is not persuasive because the limitations are not specifically described in the specification related to the incorporated reference.
As per claim 6, the amended limitation “the time series of data may be comprised of time series of: event data, aggregated measurement data, duration data, statistics of measurement data, and other time series data” lacks the description support from the specification as explained in the base claim 1 above.
As per claim 8, the amended limitation “the time series of data may be comprised of production data, run time, pump load, steam jobs, maximum and minimum measurement data, periods of operation/inoperation, and other operational data for wells” lacks the description support from the specification as explained in the base claim 1 above.
As per claims 2-17, 19-20 and 22-23, claims are also rejected under 35 USC 112(a) because base claims 1, 18 and 21 are rejected under 25 USC 112(a).

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 8 recites the broad recitations “other time series data” and “other operational data for wells”, and the claim also recites specific data properties which are the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method for prioritizing candidate objects on which to perform a physical process, the method comprising: (1.A)
receiving a time series history of data from each of a plurality of candidate objects; (1.B)
converting the received data into a multi-dimensional matrix; reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for each of the plurality of candidate objects; (1.C)
applying a kernel regression model to the latent features to generate a predicted value of physical output for performing the physical process on each of the plurality of candidate objects; (1.D)
generating a prioritization of the candidate objects based on the values of physical output; (1.E)
and selecting fewer than all of the plurality of candidate objects on which to perform the physical process, wherein the selected candidate objects are based on the prioritization. (1.F)”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/step labeled as latter part of (1.A)  is treated by the Examiner as belonging to mental concept grouping it mathematical concept grouping as the limitations/steps represent sorting candidate objects, and 
highlighted limitations/steps labeled as (1.C) and (1.D) are treated as belonging to Math Concept as (1.C)  represents a mathematical relationship between relationship between measurement data in a matrix format with a matrix dimensional size and a latent feature with another dimensional size through convolutional autoencoding function, convolutional autoencoder is an abstract representation of performing mathematical operation such as convolution and encoding, and (1.D) represents a mathematical relationship between the latent feature with dimensional size, e.g. vector or matrix, and the predicted vale of physical output with another dimensional size, e.g. scalar or scalar array/vector, via regression operation. Side note: model itself is also an abstract representation of actual subject or object or function and kernel regression is a mathematical algorithm, 
while highlighted limitations/steps labeled as (1.E) and (1.F) are treated as belonging to Mental Process groupings or Math Concept grouping or the combination of both as (1.E) represents a “soring” operation and (1.F) represents an operation of group member reduction using mathematical algorithm or mental judgement and evaluation depending on a size of the problem.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements/steps may not be repeated)
In Claim 1: “A computer-implemented method” and “receiving a time series history of data from each of a plurality of candidate objects”; 
In Claim 9: “the candidate objects are candidate oil wells and the physical process is a steam job”; (Side note: this limitations can be also interpreted as mental judgement as part of observation)
In Claim 11: “the candidate objects are candidate oil pumps and the physical process is a slippage test”; (Side note: this limitations can be also interpreted as mental judgement as part of observation)
In Claim 17: “outputting to each of the selected candidate objects an instruction to perform the physical process”;
In Claim 18: “A system”, “a processor” and “a memory operatively connected to the processor, the memory storing instructions that, when executed by the processor, cause the system to”;
In Claim 21: “A computer-implemented method”, “to perform a steam job”;

As per claim 1, the additional element in the preamble “A computer-implemented method” is not qualified for a meaningful limitation because it does only simply link the use of the judicial exception to a general technological environment or field of use. The limitation “receiving a time series history of data from each of a plurality of candidate objects at a data processing framework” represents the data collection step using computer software module/model/architecture and only adds insignificant extra solution activity to the judicial exception.
As per claim 9, the limitation “the candidate objects are candidate oil wells and the physical process is a steam job” can be interpreted as mental process as an observation, judgement by identifying candidate oil wells as the object and a steam job as the physical process. The elements “oil wells” and “a steam job” are not particular.
As per claim 11, the limitation “the candidate objects are candidate oil pumps and the physical process is a slippage test” can be interpreted as mental process as an observation, judgement by identifying candidate oil pumps as the object and a slippage test  as the physical process. The elements “oil pumps” and “a slippage test” are not particular.
As per claim 17, the limitation/step “outputting to each of the selected candidate objects an instruction to perform the physical process” represent result/instruction reporting/delivery step and only adds insignificant extra solution activity to the judicial exception.
As per claim 18, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a general technological environment or field of use. The limitations/elements “a processor” and “a memory operatively connected to the processor, the memory storing instructions that, when executed by the processor, cause the system to” represent general computer sub components and they are not particular.
As per claim 21, the additional element in the preamble “A computer-implemented method” is not qualified for a meaningful limitation because it does only simply link the use of the judicial exception to a general technological environment or field of use. The limitation/step “to perform a steam job” can be interpreted as an intended operation. Even if a performance of actual steam is positively cited, it only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
The limitations/elements “a computer-implemented method” (computer readable medium, computer algorithm [Giering – 0043, 0048, 0059], [Liu – 0014], [Miya – 0045]) “oil wells” (oil well [Liu -0021, 0031], [Sarma - abs], [Shirzadi – 0004]), “oil pumps” ([Liu – abs, 0021, 0031, 0048], [Sarma – pg. 2 upper section], [Shirzadi – 0045, 0084]),  “perform a steam job” ([Sarma -abs], [Seo – 0031], [Jang – technical field]), “a slippage test” ([Krug – col 11 line 17-27], [Angers -0031], [Lee – claim 10]), “receiving a time series data” ([Gierring – 0059], [Donner – abs], [Shirzadi – abs]), “outputting an instruction” ([Gierring – 0043-0044], [Liu – 0014, claims 16 and 18], [Shirzadi – 0058-0062]) and a general computer software and hardware sub modules or components are well understood, routine and conventional elements in the art according to the prior art of record. (See Sarma, Donner, Miyazawa, Seo,  Liu and others in prior art of record)
	Claims 1-23, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4, 6, 8-10, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma (P. Sarma and et al, “Cyclic Steam Injection Modeling and Optimization for Candidate Selection, Steam Volume Optimization, and SOR Minimization, Powered by Unique, Fast, Modeling and Data Assimilation Algorithms”, 2017 SPE Western Regional Meeting held in Bakersfield, California, USA, 23 April 2017), hereinafter ‘Sarma’ in view of 
	Donner (R. V. Donner and et al, “Recurrence networks—a novel paradigm for nonlinear time series analysis”, New Journal of Physics 12 (2010) 033025 (40pp), Published 15 March 2010, Online at http://www.njp.org/, doi:10.1088/1367-2630/12/3/033025), Miyazawa (US 20210295485 A1), hereinafter 'Miya', and Seo (US 20100274745 A1), hereinafter ‘Seo’.
As per claims 1 and 21, Sarma discloses the claim as follows
For claim 1:	
	A method for prioritizing candidate objects on which to perform a physical process, the method comprising: (new approach, modeling and data assimilation method, a cyclic steam operation, equivalent to a physical process, identify the best wells to steam, equivalent to prioritizing candidate objects [abs])
For claim 21: 
	A method for selecting candidate oil wells at which to perform a steam job to enhance oil production gain from among a plurality of oil wells, the method comprising: (new approach, modeling and data assimilation method, a cyclic steam operation, equivalent to a physical process, identify the best wells to steam, equivalent to prioritizing candidate objects [abs], produces more incremental profit than … the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13])
For all claims: 	
	receiving a time series history of data from each of a plurality of candidate objects; (the wells are fitted to historical data up to before the last steam job [abs, pg. 5 line 7], historical data from the field [pg. 4 line 7 from the bottom], equivalent to a time series history of data, divide the historical data into a training and a test set [pg. 6 line 1 from the bottom];  actual measured data [pg. 3 line 1 from the bottom], worked collaboratively over a two month period to construct, fit, tune, and validate the Data Physics model, primary data input into the model include production/injection rates, flowline temperatures, well locations and completion details, and wellhead pressures [pg. 9 line 7-4 from the bottom])
	generating a prioritization of the candidate objects based on the predicted values of the physical output; (produces a prioritized lists of wells in which steam injection into the higher ranked wells produces more incremental profit than steam injection into the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13], prioritize those CSS candidates based on a chosen objective ‘in this case, profitability’ by modeling the expected response to stimulation on an individual well basis [pg. 9 section ‘Case Study’ line 5-6])
	and selecting fewer than all of the plurality of candidate objects on which to perform the physical process, wherein the selected candidate objects are based on the prioritization. (produces a prioritized lists of wells in which steam injection into the higher ranked wells produces more incremental profit than steam injection into the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13], Engineers used this prioritized list to identify the best wells in their field and hit the CSS injection target specified [pg. 10 line 8-9])

Sarma further discloses merging data physics with modern data science to perform reservoir simulation using data physical model, like machine learning models (Data Physics combines machine learning and reservoir physics into a unified model [pg. 3 line 3 – pg. 4 end of line, Fig. 1]) and reduction of dimension of the time series history of measurements through data assimilation (enables assimilation of data from thousands of wells and different data sources with a relatively small ensemble [pg. 5 line 3-4]).

However, Sarma is silent regarding a use of computer and limitations/steps “converting the received data into a multi-dimensional matrix; reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for each of the plurality of candidate objects”.

Donner discloses converting the received time series data into a multi-dimensional matrix (when observing … time series x(t) … one may use a suitable m-dimensional time delay embedding of x(t) with delay ... for obtaining … the binary recurrence matrix [pg. 2 line 7 from the bottom – pg. 3 line 3], we can completely reconstruct a time series from its recurrence matrix [pg. 3 middle section]).

Miya discloses reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for an object to be inspected (an object to be inspected [abs, Fig. 1 and 14], the principal component analysis is used for the dimensionality reduction [0088]; allow the hidden layer to have a lower dimensional feature [0139], autoencoder, a convolutional neural network, processing method of the autoencoder with ... a convolutional neural network [0165]) and use of computer (computer, programs, processor [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Sarma in view of Donner and Miya to use a computer-implemented method and reduce dimensionality of the matrix with a convolutional autoencoder to obtain latent features for each of the plurality of candidate objects for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process (Sarma - produces more incremental profit than … the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13]) (Miya – performing dimensionality reduction … on the data of the object [0008])

However, the combined prior art is silent regrading “applying a kernel regression model to the latent features to generate a predicted value of physical output for performing the physical process on each of the plurality of candidate objects”.

Seo discloses a use of kernel regression method as a main factor analysis to predict the physical output during operations of plant system (main factor analysis, kernel regression method, prediction accuracy, plant system, monitors instrument signals [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Seo to applying a kernel regression model to the latent features to generate a predicted value of physical output for performing the physical process on each of the plurality of candidate objects for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

As per claim 18, Sarma discloses the claim as follows
	receive a time series of data from each of a plurality of candidate objects; (the wells are fitted to historical data up to before the last steam job [abs, pg. 5 line 7], data from the field [pg. 4 line 7 from the bottom], divide the … data into a training and a test set [pg. 6 line 1 from the bottom]; actual measured data [pg. 3 line 1 from the bottom], worked collaboratively over a two month period to construct, fit, tune, and validate the Data Physics model, primary data input into the model include production/injection rates, flowline temperatures, well locations and completion details, and wellhead pressures [pg. 9 line 7-4 from the bottom])
	generate a prioritization of the candidate objects based on the values of physical output; (produces a prioritized lists of wells in which steam injection into the higher ranked wells produces more incremental profit than steam injection into the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13], prioritize those CSS candidates based on a chosen objective ‘in this case, profitability’ by modeling the expected response to stimulation on an individual well basis [pg. 9 section ‘Case Study’ line 5-6])
	and select fewer than all of the plurality of candidate objects on which to perform the physical process, wherein the selected candidate objects are based on the prioritization. (produces a prioritized lists of wells in which steam injection into the higher ranked wells produces more incremental profit than steam injection into the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13], Engineers used this prioritized list to identify the best wells in their field and hit the CSS injection target specified [pg. 10 line 8-9])

Sarma further discloses merging data physics with modern data science to perform reservoir simulation using data physical model, like machine learning models (Data Physics combines machine learning and reservoir physics into a unified model [pg. 3 line 3 – pg. 4 end of line, Fig. 1]) and reduction of dimension of the time series history of measurements through data assimilation (enables assimilation of data from thousands of wells and different data sources with a relatively small ensemble [pg. 5 line 3-4]).

However, Sarma is silent regarding a use of computer, i.e. “A system, comprising:
	a processor; and a memory operatively connected to the processor, the memory storing instructions that, when executed by the processor, cause the system to:” and limitations/steps “receive a time series of data from each of a plurality of candidate objects; reduce dimensionality of the matrix with a convolutional autoencoder to obtain latent features for each of the plurality of candidate objects”.

Donner discloses converting the received time series data into a multi-dimensional matrix (when observing … time series x(t) … one may use a suitable m-dimensional time delay embedding of x(t) with delay ... for obtaining … the binary recurrence matrix [pg. 2 line 7 from the bottom – pg. 3 line 3], we can completely reconstruct a time series from its recurrence matrix [pg. 3 middle section]).

Miya discloses reducing dimensionality of the matrix with a convolutional autoencoder to obtain latent features for an object to be inspected (an object to be inspected [abs, Fig. 1 and 14], the principal component analysis is used for the dimensionality reduction [0088]; allow the hidden layer to have a lower dimensional feature [0139], autoencoder, a convolutional neural network, processing method of the autoencoder with ... a convolutional neural network [0165]) and use of computer (computer, programs, processor [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Sarma in view of Donner and Miya to use a computer-implemented method and reduce dimensionality of the matrix with a convolutional autoencoder to obtain latent features for each of the plurality of candidate objects for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process (Sarma - produces more incremental profit than … the lower ranked wells [pg. 1 section ‘Introduction’, line 12-13]) (Miya – performing dimensionality reduction … on the data of the object [0008])

However, the combined prior art is silent regrading “apply a kernel regression model to the latent features to generate a predicted value of physical output for performing the physical process on each of the plurality of candidate objects”.

Seo discloses a use of kernel regression method as a main factor analysis to predict the physical output during operations of plant system (main factor analysis, kernel regression method, prediction accuracy, plant system, monitors instrument signals [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Seo to apply a kernel regression model to the latent features to generate a predicted value of physical output for performing the physical process on each of the plurality of candidate objects for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

As per claim 2, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
Miya further discloses a use of multilayer neural network for convolutional autoencoder (number of hidden layers, autoencoder [0026, 0141, Fig. 18], convolutional neural network [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Miya to use an multilayer neural network in the convolutional autoencoder for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process and 
	it would be also obvious matter of design choice to use 11 layers since such a modification would have involved a mere change in the size of a model. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 4, Sarma, Donner, Miya and Seo disclose claim 2 set forth above.
Miya discloses use of convolution neural network (convolutional layers [0165]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Miya to use two convolution layers in the eleven layer neural network for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process and 
	it would be also obvious matter of design choice to use two convolution layers since such a modification would have involved a mere change in the size of a model. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 6, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
Donner discloses analysis on time series data from complex physical systems which are related to event, aggregated data, duration of data, statistics of data and other time series data (time series from complex systems, statistical properties … dynamical system [abs], analysis of time series [pg. 29 line 3 from the bottom], recurrent events [pg. 3 line 3 from the bottom], grouping the data [pg.  line 10 from the bottom], periods [pg. 26 line 2 from the bottom], probability distribution function [pg. 3 middle section], transition probabilities [pg. 6 upper section], application of symbolic time series [pg. 6 upper section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Donner to analyze time series data which comprises time series data associated with the recited properties for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process and it would have been also obvious to one having ordinary skill in the art at the time the invention was made to use time series data having various recited properties, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 8, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
Sarma discloses use of measurement data in time series analysis manner (actual measured data [pg. 3 line 1 from the bottom], actual observations, do in Kalman filter implementation [pg. 6 upper section], showing observed data in a vector format at each time instance, implying observed data is in time series data format) and data properties associated with time series (calculate … production from the steam job [pg. 7 upper section], runtime [pg. 2 top section], pumped back out [pg. 2 upper section]. maximum [pg. 3 upper section], control period [pg. 1 line 1 from the bottom, pg. 8 line 1-5], operational plans [pg. 3 upper section, pg. 4 bottom section], injection rates, wellhead pressures [abs]).

Donner discloses time series data (time series from complex systems [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to analyze time series data which comprises the recited properties of time series data for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process and it would have been also obvious to one having ordinary skill in the art at the time the invention was made to include time series data having various recited properties, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 9, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
Sarma further discloses the candidate objects are candidate oil wells and the physical process is a steam job (candidate selection, determine the best wells to steam at any time [pg. 8 section “Cyclic Candidate Selection” line 1-3, Fig. 3]).
As per claim 10, Sarma, Donner, Miya and Seo disclose claim 10 set forth above.
Sarma further discloses the received data comprises inferred production, number of cycles, and runtime (data sources assimilated included production, equivalent to inferred production, Steam ID logs, indicating the number of cycles, various logs, usually includes runtime [abs line 23-24], the optimal number of jobs in a pre-defined control period ‘herein one year’ are performed [pg. 8 line 1-2], historical data up to before the last steam job [abs, pg. 5 line 7], historical data from the field [pg. 4 line 7 from the bottom], equivalent to time series historical data).

As per claim 15, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
Sarma further discloses the selected candidate objects comprise a top predetermined number of the plurality of candidate objects. (top 10% of wells are chosen, top 20%  [pg. 7 line 21- last line], the recommended wells are simply the top X percent wells as defined by incremental production [pg. 9 line 1-5]).

As per claim 16, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
Sarma further discloses wherein an average value of physical output of the selected candidate objects is at least 50% greater than the average value of physical output of the same number of candidate objects selected without the method. (the rank ‘Spearman’ correlation of predicted vs. actual production after a steam job is a key indicator of the model's predictive capacity. average incremental production of the jobs recommended by the model, table and figure below [pg. 7 line 8-12], CSS jobs performed in the pilot period generated $23,761 in profit on average, compared to $13,429 in the 4 years prior, reflecting a 77% increase. The increased profitability is a consequence of identifying better CSS jobs, i.e. jobs that resulted in more incremental oil and used less steam [pg. 11 line 8-11])

As per claims 17, 19 and 22, Sarma, Donner, Miya and Seo disclose claims 1, 18 and 21 set forth above.
Sarma further discloses outputting to each of the selected candidate objects an instruction to perform the physical process. (Individual Steam Job (ISJ) optimization must be performed followed by the Cyclic Candidate Selection [pg. 7 line 2-1 from the bottom], Later, the Cyclic Candidate Selection algorithm is applied to recommend the most economically productive CSS jobs [pg. 8 line 2-3])

	Claims 3, 5, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma, Donner, Miya and Seo in view of Masci (J. Masci and et al, “Stacked Convolutional Auto-Encoders for Hierarchical Feature Extraction”, ICANN 2011, Part I, LNCS 6791, pp. 52–59, 2011, Springer-Verlag Berlin Heidelberg 2011), hereinafter, Masci.
As per claims 3, 20 and 23, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the convolutional autoencoder comprises a neural network having stacked convolutional layers.

Masci discloses a use of stacked convolutional autoencoder (stacked Convolutional Auto-Encoders ‘CAES’ [pg. 55 section 3.2 line 1-7]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Masci to use a neural network having stacked convolutional layers in the convolutional autoencoder for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

As per claim 5, Sarma, Donner, Miya and Seo disclose claim 2 set forth above.
Masci discloses use of fully connected layers (fully connected layer [pg. 53 line 2; pg. 54 line 7; pg. 57 section 4.1 line 13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Masci to use two fully connected layers in the eleven layer neural network for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process and 
	it would be also obvious for a person having an ordinary skill in the art to use two fully connected layers since rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarma, Donner, Miya and Seo in view of  Huang (US 20190179674 A1), hereinafter ‘Huang’.
As per claim 7, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
The set forth combined prior art is silent regarding an activation function in a convolutional layer of the convolutional autoencoder comprises a rectified linear unit.

Huang discloses a use of a rectified linear unit in an activation function in a convolutional layer (time series analysis [0002], rectifier linear unit, activation function, max (0,x) [0050], rectifiers may be combined with convolution layers [0116]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Huang to use a rectified linear unit in an activation function in a convolutional layer of the convolutional autoencoder for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma, Donner, Miya and Seo in view of Liu (US 20170328194 A1), hereinafter ‘Liu’.
As per claim 11, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the candidate objects are candidate oil pumps and the physical process is a slippage test.

Liu discloses pumps in oil field as failure prediction objects and pump positions versus load during filed operation (predicting well failures ‘rod pump failures [abs], dynamometer card shape data is two - dimensional and measures rod pump position versus load [0031], equivalent to pump slippage,  can be applied to time - series data gathered from electrical submersible pumps [0048], card area, peak surface load, minimum surface load, in one test implementation, the inventors obtained a failure prediction precision [0038]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Liu to use oil pumps and a slippage test as candidate objects and the physical process, respectively, for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

As per claim 12, Sarma, Giering, Seo and Liu disclose claim 11 set forth above.
Liu further discloses the received data comprises measurements including a load carried by each stroke, max and min values of the load for each stroke, and depth of the pump (can be applied to time - series data gathered from electrical submersible pumps [0048], dynamometer card shape data is two - dimensional and measures rod pump position versus load [0031], card area, peak surface load, minimum surface load, in one test implementation, the inventors obtained a failure prediction precision [0038, 0039], stroke pattern [0019], raw data, position or load, compare card shapes across many different wells, card shape normalized, points for the upstroke, down stroke [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Liu to include a load carried by each stroke, max and min values of the load for each stroke, and depth of the pump in the time series history of measurements for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma, Donner, Miya and Seo in view of Xu (C. Xu and et al, “A Survey on Multi-view Learning”, arXiv preprint arXiv:1304.5634, 2013 - arxiv.org), hereinafter ‘Xu’.
As per claim 13, Sarma, Donner, Miya and Seo disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the kernel regression model is applied to an input in addition to the latent features, wherein the input is related to past occurrences of the physical process although the combined prior art discloses the kernel regression model is applied to the latent features and past occurrences of the physical process.

Xu discloses the machine learning method of using multi-view data from different data source including measurement data and extracted feature data (a great many methods of learning from multi-view data by considering the diversity of different views have been proposed. These views may be obtained from multiple sources or different feature subsets. For example, a person can be identified by face, fingerprint, signature or iris with information obtained from multiple sources [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Xu to apply the kernel regression model to an input in addition to the latent features, wherein the input is related to past occurrences of the physical process for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

As per claim 14, Sarma, Giering, Seo and Xu disclose claim 13 set forth above.
Sarma further discloses the input comprises percentage gain in production achieved by a last steam job and time elapsed since a last steam job (incremental production expected from a steam job for a well over a specified period of time, usually one year. This incremental production is calculated as follows, using the Data Physics model [pg. 8 section cyclic candidate selection], model prediction, test data [Fig. 3 schematic of a CSS job]).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/235,387 (reference application), hereinafter “Cheung ‘387” in view of Sarma.. 
As per claim 1, The difference between claim 1 of current application and claim 1 of Cheung ‘387, i.e. method for prioritizing candidate objects on which to perform a physical process; generating a prioritization of the candidate objects based on the values of physical output; and selecting fewer than all of the plurality of candidate objects on which to perform the physical process, wherein the selected candidate objects are based on the prioritization, is disclosed by Sarma as can be seen in rejections under 365 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cheung ‘387 in view of Sarma to disclose the difference between two claims for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.

As per claims 18 and 21, claim differs from Cheung ‘387 similarly as in claim 1 above.  
The difference is disclosed by Sarma as rejections under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cheung ‘387 in view of Sarma to disclose the difference between two claims for an optimal selection of candidate objects which is to obtain a higher profit while performing a physical process.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Kaufhold (US 20190080205 A1) also discloses a convolutional auto encoder (convolutional autoencoder [abs, 0007]).
	Lozano (US 20120143796 A1) discloses the use of regression model with multiple output for prediction and prioritization (multiple output of model, predictor features, ranking [abs]).
	Ambeck-Madsen (US 20200143183 A1) discloses the use of kernel regression on the features (kernel regression model, input feature vector [0073, 0110, claim 11]).
	Ramani (US 6442542 B1) discloses a diagnostic method for identifying faults in a machine by analyzing a data [col 1 line 55-58] by reducing the size of time series data by extracting features [col 2 line 9-12 and 49-53, col 3 line 27-34 and 54-65].
	Diab (US 20090154500 A1) discloses a use of convolution encoder for efficient signaling (efficient signaling, reducing a size of a signal constellation, recovering data, convolution encoder [0017]).
	Lee (KR 101811858 B1), Jang (KR 101806450 B1), Krug (US 8844626 B1), Angers (US 20140202241 A1) and Shirzadi (US 20130116998 A1) are added to support 101 rejection at step 2B.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865